NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2243
                                       ___________

                                    MICHAEL WEST,
                                              Appellant

                                             v.

                          WARDEN FORT DIX FCI;
              ATTORNEY GENERAL UNITED STATES OF AMERICA
                   ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 1:16-cv-08701)
                       District Judge: Honorable Renée M. Bumb
                      ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                October 15, 2018
       Before: GREENAWAY, Jr., RESTREPO, and FUENTES, Circuit Judges

                            (Opinion filed: October 19, 2018)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM

        Michael West, who is proceeding pro se, appeals the District Court’s dismissal of

his habeas petition filed pursuant to 28 U.S.C. § 2241. For the following reasons, we will


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
affirm.

          In 2013, West pleaded guilty in the United States District Court for the District of

New Jersey to child pornography charges, and the District Court sentenced him to 95

months of imprisonment. In his § 2241 petition, West challenged the Bureau of Prison’s

calculation of his sentence.1 Burkey v. Marberry, 556 F.3d 142, 146 (3d Cir. 2009) (“A

challenge to the BOP’s execution of a sentence is properly brought under 28 U.S.C.

§ 2241.”). In particular, he claimed that the BOP did not give him credit for time served

in a residential re-entry center, time during which he was restricted to home confinement,

and time spent in state custody. After the Government filed an answer, the District Court

denied West’s petition, holding that his claim was unexhausted and meritless. West

appealed.

          We have jurisdiction over the appeal pursuant to 28 U.S.C. § 1291. We “exercise

plenary review over the District Court’s legal conclusions and apply a clearly erroneous

standard to its findings of fact.” O’Donald v. Johns, 402 F.3d 172, 173 n.1 (3d Cir.


          1
         After filing his § 2241 petition, West submitted several motions to amend and to
add exhibits to his petition. The District Court granted West’s requests insofar as his
allegations and exhibits pertained to his sentence calculation claim. But the District
Court denied West’s attempts to add claims alleging that the criminal court lacked
jurisdiction to convict him and that his sentence violated the Rooker-Feldman doctrine.
This was not an abuse its discretion. See Lake v. Arnold, 232 F.3d 360, 373 (3d Cir.
2000). A federal prisoner’s challenge to the legality of his sentence and conviction must
be raised in a § 2255 motion, except where the remedy under § 2255 would be inadequate
or ineffective. See 28 U.S.C. § 2255; Okereke v. United States, 307 F.3d 117, 120 (3d
Cir. 2002). West did not show that § 2255 is inadequate or ineffective to consider the
claims in his motion to amend that pertain to the criminal court’s jurisdiction and the
Rooker-Feldman doctrine.
                                              2
2005).

         On October 21, 2010, the FBI arrested West on federal child pornography charges.

During West’s initial appearance the next day, a Magistrate Judge set bail at $100,000.

West remained in custody until November 29, 2010, when the Magistrate Judge ordered

his release to a residential re-entry center. Several weeks later, on December 21, 2010,

the Magistrate Judge modified the conditions of release to permit home detention with

electronic monitoring. At sentencing, the District Court ordered West to voluntarily

surrender on March 4, 2013, but subsequently extended that date. West voluntarily

surrendered to begin service of his sentence on April 3, 2013. The BOP calculated

West’s sentencing as beginning on that date, and credited him with the time he spent in

custody between the date of his arrest and the date he was released to the residential re-

entry center. West argued, however, that he should have received credit for the entire

period between the date of his arrest and the date he began serving his sentence.

         Pursuant to 18 U.S.C. § 3585(b), a defendant is entitled to “credit toward the

service of a term of imprisonment for any time he has spent in official detention prior to

the date the sentence commences ….” 18 U.S.C. § 3585(b). Notably, the Supreme Court

has held that “a defendant suffers ‘detention’ only when committed to the custody of the

Attorney General; a defendant admitted to bail on restrictive conditions… is ‘released.’”

Reno v. Koray, 515 U.S. 50, 57 (1995). Indeed, “credit for time spent in ‘official

detention’ under § 3585(b) is available only to those defendants who were detained in a


                                               3
‘penal or correctional facility’ … and who were subject to the BOP’s control.” Id. at 58.

Thus, prior to sentencing, defendants who are released on bail to detention in a residential

re-entry center or to home confinement with electronic monitoring are not in “official

detention” within the meaning of § 3585(b). Id. at 65;2 Rodriguez v. Lamer, 60 F.3d 745,

748 (11th Cir. 1995) (holding that, under Koray, defendant could not receive credit for

time spent in home confinement before sentencing). Accordingly, the District Court

properly held that West is not entitled to credit for the time that he spent in the residential

re-entry center or on home confinement.

       West also made several arguments pertaining to time that he allegedly spent (or

will spend) in state custody. For example, he asserted that the sentencing court was not

authorized to order “a term of imprisonment to run concurrent or consecutive to a yet to

be impose[d] or non-existing state sentence.” He further suggested that he is entitled to

relief under the Interstate Agreement on Detainers while “awaiting disposition of pending

state charges.” Finally, West claimed that he should receive credit for “time served on a

pre-existing state sentence.” The District Court found, however, that “[t]here is nothing

in the record in this matter, or in the record of [West’s] criminal matter in this Court, or in

[his] § 2255 proceeding that suggests he was even taken into custody by State authorities


       2
         In Koray, the defendant was required to be confined in a community treatment
center, 515 U.S. at 53. West has not alleged that there is any meaningful difference
between such a facility and a residential re-entry center. Cf. Garza v. Davis, 596 F.3d
1198, 1201 n.3 (10th Cir. 2010) (stating that “[residential re-entry centers] and
[community corrections centers] are two [terms] used to describe the same animal.”).

                                               4
….” West has not identified any error in this conclusion. Accordingly, there is no merit

to West’s assertion that he is entitled to relief based on time spent in state custody.

       For the foregoing reasons, we will affirm.3 West’s “Motion for Summary

Judgment Pursuant to Fed. R. App. P. 4(a)(5)” – which seeks judgment in his favor on the

basis that the Appellees’ brief was untimely filed – is denied. We note that the Appellees

filed their brief within the deadline set by our order of July 25, 2018.




       3
         Because the sentencing calculations claims’ lack of merit provides an adequate
basis upon which to affirm, we need not address the District Court alternative conclusion
that West failed to exhaust his administrative remedies. See Woodall v. Fed. Bureau of
Prisons, 432 F.3d 235, 239 n.2 (3d Cir. 2005).
                                             5